DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and respective sub-inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2021.
Applicant's election with traverse of Invention I, and sub-invention IA, claims 1-4 in the reply filed on 04/06/2021 is acknowledged.  The traversal is on the ground(s) that a serious burden has not been established.  This is not found persuasive because although applicant has shown some overlap in classification as noted by the examiner in the restriction, this is not found to be sufficient alone to remove any serious burden.  For example, the separate classification does apply between some of the sub-inventions as noted by applicant but not all, therefore this in part only provides support for a serious burden.  The examiner does not disagree with applicant’s analysis in this respect, as the classification alone only creates a serious burden between some of the sub-inventions.  However as noted by applicant and the examiner in the restriction there are the common prongs to justify a serious burden.  The final prong states “(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)”.  The examiner in detailing each sub-invention attempted to show that each sub-invention 
The requirement is therefore still deemed proper and made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 2 is objected to because of the following informalities: 
As to claim 2, line 2 it is believed “in substrate” should read –in the substrate-- as it would both solve a potential antecedent basis issue (i.e. is in substrate the previously mentioned substrate or a new substrate) and be more grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beattie (U.S. Patent No. 6,893,816 B1).
 	As to claim 1, Beattie discloses and shows in figures 1 and 2, a flow cell, comprising: 
 	a substrate (labeled in figure 1a below) (col. 5, ll. 30-35; col. 9, ll. 3-9); 
 	a plurality of chambers (tapered wells) defined on or in the substrate (labeled in figure 1a below) (col. 9, ll. 3-9); 
 	a plurality of depressions (labeled in figure 1a below, submicron diameter channels) defined in the substrate and within a perimeter of each of the plurality of chambers (explicitly shown in figure 1), wherein the depressions are separated by interstitial regions (also explicitly shown in figure 1) (col. 9, ll. 3-9); 
 	primers (disclosed in Table I) attached within each of the plurality of depressions (col. 20, ll. 16-20 and l. 55 thru col. 21, l. 4); and 
 	a capture site (labeled in figure 1a below) located within each of the plurality of chambers (col. 4, ll. 40-55; col. 16, ll. 11-29). 

    PNG
    media_image1.png
    926
    1243
    media_image1.png
    Greyscale

 	As to claim 2, Beattie discloses and shows in figure 1, a flow cell as defined wherein the capture site is a well (explicitly labeled in figure 1) that is defined in substrate (also explicitly shown in figure 1), wherein the well has an opening dimension that is larger (opening radius) than an opening dimension of each of the plurality of depressions (which are explicitly micron level and much smaller in dimension) (col. 9, ll. 3-9). 
 	As to claim 3, Beattie discloses a flow cell, further comprising a chemical capture agent (linker group) within the well (col. 16, ll. 11-29). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beattie in view of Eltoukhy et al. (U.S. PGPub No. 2016/0318017 A1).
As to claim 4, Beattie does not explicitly disclose a flow cell, further comprising a capture bead within the well, wherein the capture bead is coated with a chemical capture agent. 
However, Eltoukhy does disclose in ([0005], ll. 1-14; [0060], ll. 1-6; [0101], ll. 3-6) the use of the well-known concept of incorporating a capture bead into a well coated with a chemical capture agent (e.g. clonally amplified sstDNA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Beattie with a flow cell, further comprising a capture bead within the well, wherein the capture bead is coated with a chemical capture agent in order to provide the advantage of expected results and increased efficiency in using a capture bead with a chemical capture agent to allow binding with the sample under test to produce a chemiluminescent signal for efficient optical measurement of the sample under test.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886